UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A (Amendment No. 1) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 OR [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 000-53809 JOSHUA GOLD RESOURCES INC. (f/k/a Bio-Carbon Systems International Inc.) (Exact name of registrant as specified in its charter) Nevada 27-0531073 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 123 March Street, Suite 202, Sault Ste Marie, Ontario, Canada P6A 3V7 (Address of principal executive offices, including zip code.) (705) 253-5096 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.
